     Case 2:20-cv-02345-TLN-JDP Document 15 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMIE EDEN CERPA,                                  Case No. 2:20-cv-02345-TLN-JDP (HC)
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY THIS
                                                         CASE SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE AND FAILURE
                                                         TO COMPLY WITH LOCAL RULES
14    GIGI MATTERSON,
                                                         ECF No. 13
15                       Respondent.
                                                         RESPONSE DUE WITHIN TWENTY-ONE
16                                                       DAYS
17
            On February 9, 2021, respondent filed a motion to dismiss this case. ECF No. 13. To
18
     date, petitioner has not filed a response to the motion.
19
            In cases where a party is incarcerated and proceeding without counsel, a responding party
20
     is required to file an opposition or statement of non-opposition not more twenty-one days after the
21
     date the motion is served. E.D. Cal. L.R. 230(l). Failure “to file an opposition or to file a
22
     statement of no opposition may be deemed a waiver of any opposition to the granting of the
23
     motion and may result in the imposition of sanctions.” Id.
24
            To manage its docket effectively, the court imposes deadlines on litigants and requires
25
     litigants to meet those deadlines. The court may dismiss a case for plaintiff’s failure to prosecute
26
     or failure to comply with its orders or local rules. See Fed. R. Civ. P. 41(b); Hells Canyon Pres.
27
     Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005); Carey v. King, 856 F.2d 1439,
28
                                                        1
     Case 2:20-cv-02345-TLN-JDP Document 15 Filed 03/22/21 Page 2 of 2


 1   1440-41 (9th Cir. 1988). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 2   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 3   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 4            Petitioner will be given a chance to explain why the court should not dismiss the case for

 5   his failure to timely file an opposition or statement of non-opposition to respondent’s motion.

 6   Petitioner’s failure to respond to this order will constitute a failure to comply with a court order

 7   and will result in a recommendation that this action be dismissed. Accordingly, petitioner is

 8   ordered to show cause within twenty-one days why this case should not be dismissed for failure

 9   to prosecute and failure to comply with the court’s local rules. Should petitioner wish to continue

10   with this lawsuit, he shall, within twenty-one days, file an opposition or statement of opposition

11   to respondent’s motion.

12
     IT IS SO ORDERED.
13

14
     Dated:      March 22, 2021
15                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
